DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In light of the arguments presented by applicant on November 17, 2021, the restriction requirement mailed on August 17, 2021 is withdrawn. Claims 1-57 remain pending in the application.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 231 and 232 on at least Page 12 lines 6 and 11.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 1, 21, and 57: The claims recite a plurality of wheels OR a plurality of track systems, but later on recite a connector dedicated to connecting a given one of the track systems which renders the claims indefinite because a track system is not required and it is unclear if the connector connects a wheel or a track system or if the connector is still required when there is not a track system being attached.
In regards to claim 3: The claim recites “the axle assembly of the vehicle” which renders the claim indefinite because an axle assembly was not previously recited in claim 1. Claim 2 recites an axle assembly and it is unclear if claim 3 was meant to depend from claim 2 or if claim 3 should read “an axle assembly”.
In regards to claim 6: The claim recites “the adjacent part” which is not previously recited in claims 4 or 1. An adjacent part is recited in claim 5. It is unclear if claim 6 was intended to depend from claim 5 or if claim 6 should read “an adjacent part”.
In regards to claim 23: The claim recites “the axle assembly of the vehicle” which renders the claim indefinite because an axle assembly was not previously recited in claim 21. Claim 22 recites an axle assembly and it is unclear if claim 23 was meant to depend from claim 22 or if claim 23 should read “an axle assembly”.
The remaining claims are indefinite due to their dependency upon claims 1 or 21.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen (US 2016/0159414A1). 
In regards to claims 1 and 21: Hansen teaches a vehicle (Figure 2 reference 10) equippable with a plurality of wheels or a plurality of track systems (Figure 3 references 20) for engaging the ground, wherein a standard component (Figure 3 reference 44) of the vehicle comprises a connector (Figure 4 reference 54) dedicated to connecting a given one of the track systems to the vehicle and provided during original manufacturing of the standard component of the vehicle.
In regards to claims 2 and 22: The vehicles of claims 1 and 21 are taught by Hansen. Hansen further teaches wherein the standard component of the vehicle is part of an axle assembly of the vehicle (Paragraph 0028).
In regards to claims 3, 23, and 41: The vehicles of claims 1 and 21 are taught by Hansen. Hansen further teaches wherein the axle assembly of the vehicle comprises an 
In regards to claims 4 and 24: The vehicles of claims 1 and 21 are taught by Hansen. Hansen further teaches wherein the standard component of the vehicle is a frame of the vehicle (Examiner notes that the standard component in Figure 3 reference 44 is part of the frame 11 of the vehicle).
In regards to claims 5, 25, and 42: The vehicles of claims 1, 21, and 41 are taught by Hansen. Hansen further teaches wherein the connector is integral with an adjacent part of the standard component of the vehicle (See Figure 5 reference 54 integral with 44).
In regards to claims 6-9, 11, 26-29, 31, 43-46 and 48: The vehicles of claims 1, 4, 5, 21, 25, 26, and 41-43 are taught by Hansen. Hansen further teaches wherein the connector is connected with the adjacent part of the standard component of the vehicle (See Figure 5). Furthermore, MPEP 2113 Paragraph I states “The patentability of a product does not depend on its method of production” (For more information see MPEP 2113 Paragraphs I, II, and III).  
In regards to claims 10, 30, and 47: The vehicles of claims 9, 29, and 46 are taught by Hansen. Hansen further teaches wherein the connector is fastened to the adjacent part of the standard component of the vehicle by a plurality of mechanical fasteners (Figure 5 references 56 and 58). 
In regards to claims 12, 22, and 49: The vehicles of claims 1, 21, and 41 are taught by Hansen. Hansen further teaches wherein the connector projects from an adjacent part of the standard component of the vehicle (See Figure 5 outward projection of 54).
In regards to claims 13, 33, and 50: The vehicles of claims 12, 32, and 49 are taught by Hansen. Hansen further teaches wherein the connector depends downwardly from the adjacent part of the standard component of the vehicle (See downward portion of circular outward projection of 54 in Figure 5).
In regards to claims 15, 35, and 52: The vehicles of claims 1, 21, and 41 are taught by Hansen. Hansen further teaches wherein the connector comprises a flange (Figure 5 reference 54).
In regards to claims 18 and 38: The vehicles of claims 4 and 24 are taught by Hansen. Hansen further teaches wherein the vehicle comprises an axle (Figure 3 reference 40) and an axle housing (Figure 4 reference 44) that houses the axle, and the connector (Figure 5 reference 54) is configured to wrap about the axle housing (See 54 wrapped about 44 in Figure 5). 
In regards to claims 20, 40, and 56: The vehicles of claims 1, 21, and 41 are taught by Hansen. Hansen further teaches wherein the vehicle is a construction vehicle (Paragraph 0005). 
In regards to claim 57: Hansen teaches a frame (Shown generally in Figure 3) for a vehicle, the vehicle being equippable with a plurality of wheels or a plurality of track systems (Figure 2 references 20) for engaging the ground, the frame comprising a connector (Figure 5 reference 24) dedicated to connecting a given one of the track systems to the vehicle and provided during original manufacturing of the frame. 
Alternatively in regards to claims 1 and 21: Hansen teaches a vehicle (Figure 2 reference 10) equippable with a plurality of wheels or a plurality of track systems (Figure 2 references 20) for engaging the ground, wherein a standard component (Figure 3 
Alternatively in regards to claim 41: Hansen teaches an axle housing (Shown generally in Figure 5, references 24 and 44) for housing an axle (Figure 3 reference 40) of a vehicle, the vehicle being equippable with a plurality of track systems (Figure 2 references 20) for engaging the ground, the axle housing comprising a connector (Figure 5 reference 24) dedicated to connecting a given one of the track systems to the vehicle and provided during original manufacturing of the axle housing. 
In regards to claims 14, 34, and 51: The vehicles of claims 1, 21, and 41 are taught by Hansen (See alternative rejection of Claims 1 and 21 in section n above and alternative rejection of Claim 41 in section o above). Hansen further teaches wherein the connector comprises a bracket (Figure 5 references 60 and 62).
In regards to claims 16, 36, and 53: The vehicles of claims 1, 21, and 41 are taught by Hansen (See alternative rejection of Claims 1 and 21 in section n above and alternative rejection of Claim 41 in section o above). Hansen further teaches wherein the connector comprises a plurality of flanges (Figure 5 references 110, 164, and 162).
In regards to claims 17, 37, and 54: The vehicles of claims 1, 21, and 41 are taught by Hansen (See alternative rejection of Claims 1 and 21 in section n above and alternative rejection of Claim 41 in section o above). Hansen further teaches wherein the connector comprises an opening (Figure 5 reference 114) to receive a shaft (Figure 6 reference 276) interconnecting the connector and the given one of the track systems (See Figure 6). 
In regards to claims 19, 39, and 55: The vehicles of claims 1, 21, and 41 are taught by Hansen (See alternative rejection of Claims 1 and 21 in section n above and alternative rejection of Claim 41 in section o above). Hansen further teaches wherein the connector is configured to allow the given one of the track systems to pivot relative to the vehicle (Paragraph 0038). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hansen (US 2015/0048671 A1), Lafreniere (US 2014/0069730 A1), Pare (US 2013/0277928 A1), Hansen (US 2013/0187444 A1), Hansen (US 2013/0043085 A1), Korus (US 2011/0101135 A1), Vos (US 2009/0308669 A1), Bessette (US 2006/0181148 A1), and Ruppert (US 6374933 B1) teach track assemblies connected to vehicles through axles and axle assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389. The examiner can normally be reached Generally M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.R.H./Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611